     Case 1:18-cv-05427-JSR Document 317 Filed 05/05/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SIMO HOLDINGS INC.,

           Plaintiff,                     18-cv-5427 (JSR)

      -against-                           MEMORANDUM ORDER

 HONG KONG UCLOUDLINK NETWORK
 TECHNOLOGY LIMITED and
 UCLOUDLINK (AMERICA), LTD.,

           Defendants.



JED S. RAKOFF, U.S.D.J.

  Following a trial last year in this patent infringement case,

the Court entered judgment in favor of plaintiff SIMO Holdings

Inc. (“SIMO”) and awarded damages against defendants Hong Kong

uCloudlink Network Technology Limited and its American

subsidiary, uCloudlink (America), Ltd. (collectively,

“uCloudlink”). The parties have appealed this judgment, as well

as the Court’s resolution of numerous pre- and post-trial

disputes between the parties. See ECF No. 270, 276, 283, 289,

305. While their appeals are pending, the parties return to the

Court with a new dispute. SIMO, over defendants’ opposition,

seeks to use documents produced in pretrial discovery in this

case in a foreign proceeding against defendants’ subsidiary.

Plaintiff asks the Court to allow such use by either modifying

the protective order it entered in this case, or granting



                                   1
           Case 1:18-cv-05427-JSR Document 317 Filed 05/05/20 Page 2 of 11



discovery in aid of a foreign proceeding pursuant to 28 U.S.C. §

1782(a). For the following reasons, the Court denies both

motions.

    I.       Background

    SIMO seeks to use the documents produced in this case in

connection with a new trade secret misappropriation lawsuit

underway in Shenzhen, China (the “Chinese Lawsuit”). The lawsuit

was filed by SIMO’s wholly owned subsidiary, Shenzhen Skyroam

Technology Co., Ltd. (“Skyroam”) against defendants’ subsidiary,

Shenzhen uCloudlink Network Technology Co, Ltd. (“uCloudlink

Shenzhen”) and defendants’ former employee, Wang Bin, among

other parties related to uCloudlink. Decl. of Huaqiang Wang

(“Wang Decl.”) ¶¶ 1, 5, ECF No. 307.

    As a part of that lawsuit, SIMO represents, Skyroam must show

the Chinese Court some evidence of uCloudlink’s misappropriation

to maintain its action. Id. ¶ 9. Skyroam seeks to make this

showing through three documents that uCloudlink produced to SIMO

during discovery in the Southern District. These documents

allegedly show that employees of uCloudlink subsidiaries used

confidential information about SIMO and Skyroam’s technology

while employed by these subsidiaries.1 uCloudlink argues that

SIMO may not use these documents because they are protected from


1
  The documents are identified by Bates numbers
UCLOUDLINK0010784, UCLOUDLINK0217228, and UCLOUDLINK0217231.


                                         2
     Case 1:18-cv-05427-JSR Document 317 Filed 05/05/20 Page 3 of 11



disclosure by a protective order this Court signed in August

2018 (the “Protective Order”). ECF No. 23.

  II.   Analysis

  SIMO seeks this Court’s permission to use the three documents

through two different mechanisms. First, SIMO moves for the

Court to modify the Protective Order to allow SIMO to disclose

the documents to the Chinese Court. Second, SIMO moves for

discovery for use in a foreign proceeding pursuant to 28 U.S.C.

§ 1782(a). uCloudlink argues that the Court lacks jurisdiction

to hear either of these motions, and in the alternative that

these motions should be denied on the merits.

  a.  Jurisdiction

  As an initial matter, the Court has jurisdiction to hear both

of SIMO’s motions. uCloudlink argues that the Court lacks

jurisdiction over the motions because of the numerous appeals

pending in this case. While the filing of a notice of appeal

does limit the district court’s jurisdiction, it only “divests

the district court of its control over those aspects of the case

involved in the appeal.” Griggs v. Provident Consumer Disc. Co.,

459 U.S. 56, 58 (1982). Although the parties have appealed

nearly every order the Court has issued in this case, see ECF

No. 270, 276, 283, 289, 305, the parties have notably not

appealed the entry of the Protective Order, to which, indeed,

they stipulated. Moreover, the Court has never addressed any


                                   3
     Case 1:18-cv-05427-JSR Document 317 Filed 05/05/20 Page 4 of 11



motion for discovery pursuant to § 1782 in this action, let

alone issued an order on it that could be the subject of appeal.

Thus, SIMO’s motions raise issues that are not involved in the

appeals pending in this case, and the Court has jurisdiction to

address them.

  The primary case uCloudlink cites to suggest there is no

jurisdiction over SIMO’s motions, In re Hornbeam Corp., No. 14-

MC-424, 2017 WL 2912515 (S.D.N.Y. July 7, 2017), does not alter

this conclusion. In that case, a party sought to amend a

previously entered protective order to allow it to use discovery

it had obtained pursuant to a previously granted § 1782 motion.

Id. at *1. Although the court held that it lacked jurisdiction

over this motion pending appeal, this was because one of the

orders that had been appealed in that case was an order granting

discovery pursuant to § 1782. Id. at *2. This case thus does not

support the proposition that this court lacks jurisdiction to

hear a motion to amend a protective order or grant discovery

pursuant to § 1782 where the pending appeal is unrelated to

either motion. Nor are the remainder of the cases uCloudlink

cites, which are unpublished and address contexts other than the

modification of a protective order or a § 1782 motion, any more

persuasive.

  b.  Motion to Modify the Protective Order




                                   4
       Case 1:18-cv-05427-JSR Document 317 Filed 05/05/20 Page 5 of 11



    While the Court has jurisdiction over SIMO’s motions, it

declines to grant them on the merits. SIMO first asks the Court

to modify the Protective Order to allow SIMO to use the

requested documents in the Chinese Lawsuit. When uCloudlink

produced the relevant documents during the litigation before

this Court, it marked them as “confidential-attorneys’ eyes

only.” Under the Protective Order, SIMO thus may not disclose

this confidential material to anyone, including the Chinese

Court.2

    Although there is a presumption against modification of a

protective order in a civil case where “there has been

reasonable reliance by a party or deponent,” S.E.C. v.

TheStreet.Com, 273 F.3d 222, 229 (2d Cir. 2001), “[w]here a

litigant or deponent could not reasonably have relied on the

continuation of a protective order a court may properly permit

modification of the order,” Id. at 231. Thus, where a protective

order is “on [its] face temporary or limited” such that it “may

not justify reliance by the parties . . . [w]hether to lift or



2
  SIMO argues that the Protective Order arguably already allows
disclosure pursuant to its clause creating procedures for
parties to disclose information marked confidential in response
to a subpoena or court order. Protective Order ¶ 21. Although
SIMO suggests that a Chinese procedural rule may require it to
disclose the requested documents at some point, SIMO has not
suggested that the Chinese Court has yet ordered it to produce
these documents. This argument is thus not persuasive at this
time.


                                     5
     Case 1:18-cv-05427-JSR Document 317 Filed 05/05/20 Page 6 of 11



modify a protective order is a decision committed to the sound

discretion of the trial court.” Id. at 231 (quoting In re Agent

Orange Prod. Liab. Litig., 821 F.2d 139, 147 (2d Cir. 1987)).

  The Protective Order entered by the parties in this case could

not have justified their reliance such that the presumption

against modification operates here. This is because the

Protective Order, to which the parties voluntarily agreed,

provides that:

  The Court [] retains unfettered discretion whether or not to

  afford confidential treatment to any Confidential Document or

  information contained in any Confidential Document submitted

  to the Court in connection with any motion, application, or

  proceeding that may result in an order and/or decision by the

  Court.

Protective Order ¶ 11. While a primary reason for this language

is to assure the public of the underlying evidence on which a

court is proceeding, as well as to prevent a court’s hands from

being tied by the kind of excessive over-sealing common to much

modern litigation, this language put the parties here “on notice

virtually from the time it was issued that the district court’s

order might be lifted or modified” and that documents were

subject to unsealing. In re Agent Orange, 821 F.2d at 144. Any

reliance on this order was thus not reasonable and cannot

generate a presumption against modification. See id. at 143, 147


                                   6
       Case 1:18-cv-05427-JSR Document 317 Filed 05/05/20 Page 7 of 11



(finding that reliance on a protective order was not reasonable

where the Court explicitly noted that it “retained the power to

order documents released” even after they were sealed).

    Nonetheless, while altering the Protective Order to allow SIMO

to use the requested documents in the Chinese Lawsuit is thus

“committed to [this Court’s] sound discretion,” the Court finds

that such an exercise of discretion would be inappropriate here.

Granting SIMO’s request would not serve any public interest that

might weigh in favor of disclosure because the documents would

only be unsealed for the limited purpose of confidential

submission to the Chinese Court. See TheStreet.Com, 273 F.3d at

234 (finding that “the interest of the general public” in

accessing documents is a factor that can weigh in favor of

unsealing). Moreover, the Court is not persuaded that any

private benefit to SIMO or its subsidiary from unsealing would

be great. While SIMO argues that “[w]ithout the Requested

Documents, the Chinese Lawsuit cannot be maintained,” SIMO’s

Reply Mem. of Law at 3, ECF No. 316, Skyroam’s inability to

maintain the Chinese Lawsuit will not leave it without legal

recourse. Skyroam has brought trade secret misappropriation

claims against uCloudlink entities in both the Northern District

of California and the Eastern District of Texas,3 indicating that


3
  See SIMO Holdings, Inc. v. Hong Kong Ucloudlink Network
Technology Limited, Case No. 2:20-cv-0003, ECF No. 8 (E.D. Tex.


                                     7
     Case 1:18-cv-05427-JSR Document 317 Filed 05/05/20 Page 8 of 11



Skyroam is ready and able to assert its rights in alternate fora

if its Chinese Lawsuit fails. Thus, the Court declines to modify

the Protective Order here.

  c.  Motion for Discovery Under § 1782(a)

  Failing its motion to modify the Protective Order, SIMO argues

in the alternative that the Court should grant it discovery

pursuant to 28 U.S.C. § 1782. This statute authorizes “the

district court of the district in which a person resides or is

found [to] order him to give his testimony or statement or to

produce a document or other thing for use in a proceeding in a

foreign or international tribunal . . . .” 28 U.S.C. § 1782(a)

(2018). In order to grant such discovery, the Court must first

find that “(1) the person from whom discovery is sought resides

(or is found) in th[is] district”; “(2) the discovery is for use

in a foreign proceeding before a foreign . . . tribunal”; and

“(3) the application is made by a foreign or international

tribunal or any interested person.” Mees v. Buiter, 793 F.3d

291, 297 (2d Cir. 2015). If the moving party can demonstrate

that these requirements are met, the Court may grant discovery

in its discretion. Id.




Jan. 8, 2020); Hong Kong uCloudlink Network Tech. Ltd. v. SIMO
Holdings Inc., Case No. 18-cv-05031-EMC, ECF No. 44 (N.D. Cal.
Jan. 25, 2019).


                                   8
      Case 1:18-cv-05427-JSR Document 317 Filed 05/05/20 Page 9 of 11



  Here, SIMO has failed to meet its burden of demonstrating that

the discovery it seeks is “for use” in a foreign proceeding. In

order to demonstrate it can “use” evidence for purposes of §

1782, a party must demonstrate that it has a “means of injecting

the evidence into the proceeding” to “some advantage.” Certain

Funds, Accounts &/or Inv. Vehicles v. KPMG, L.L.P., 798 F.3d

113, 120 (2d Cir. 2015). SIMO, which is not a party to the

Chinese Lawsuit between Skyroam and uCloudlink’s subsidiaries,

argues that it may introduce evidence via Article 72 of the

Chinese Civil Procedure Law, which provides that “All units and

individuals that have knowledge of the circumstances of a case

shall be obliged to give testimony in court.” Wang Decl. ¶ 14.

It explains that “[a]s a company with information relating to

the circumstances relating to Skyroam’s case, SIMO is therefore

obligated to provide testimony in the Chinese Lawsuit.” Id. ¶

16.

  While Article 72 might provide SIMO a means of injecting

evidence into the Chinese Lawsuit at some point, however, SIMO

has not met its burden of explaining how Article 72 provides it

a means of injecting evidence here. SIMO argues it needs the

uCloudlink documents at this juncture because the “Chinese court

has requested that Skyroam present the court with its evidence”

of misappropriation and that Skyroam “fear[s] it will not be

able to maintain its claim” without these documents. Wang Decl.


                                    9
     Case 1:18-cv-05427-JSR Document 317 Filed 05/05/20 Page 10 of 11



¶ 11. However, SIMO -- in two separate declarations by its

Chinese law expert -- fails to provide any explanation for how

Article 72’s general obligation that parties with knowledge

testify in court creates a means for SIMO to respond to a

court’s request for evidence directed at Skyroam. This is

particularly notable in light of uCloudlink’s contention that

Article 72 applies in the context of hearings before the Chinese

Court, rather than at this preliminary stage of the proceedings.

Han Decl. ¶ 8.

  Without a more precise explanation for how the broad command

of Article 72 applies in this particular situation, one is left

with the impression that SIMO seeks these documents so that it

may turn them over to Skyroam, which in turn may provide them to

the Chinese Court. Indeed, SIMO’s brief appears to contemplate

this result, and “respectfully requests that this Court permit

SIMO and Skyroam’s Chinese counsel to submit three confidential

documents . . . to the Chinese Court.” SIMO’s Mem. of Law in

Support of its Motion at 1 (emphasis added), ECF No. 309. The

Second Circuit, however, has rejected the notion that a § 1782

motion may be premised on a movants’ desire to “provid[e]

information to a private litigant that it believes might be

useful in a lawsuit” unless that movant is able to “direct” that

private litigant to submit that information to a tribunal.

Certain Funds, 798 F.3d at 121. SIMO has made no allegation that


                                   10
     Case 1:18-cv-05427-JSR Document 317 Filed 05/05/20 Page 11 of 11



it has such power to direct Skyroam to submit the documents

here, focusing exclusively on Article 72 as the mechanism by

which it may put the requested documents before the Chinese

Court. Nor does SIMO provide any information about its corporate

structure such that the Court could determine whether it has the

power to do so. SIMO has thus not met its burden of

demonstrating that it has a “means of injecting the evidence

into the proceeding” such that the documents it requests are

“for use” in a foreign proceeding. SIMO’s § 1782 motion, along

with its motion to modify the Protective Order, is thus denied.

    SO ORDERED.

Dated:    New York, NY                       ________________________

          May 5, 2020                        JED S. RAKOFF, U.S.D.J.




                                   11
